Exhibit 10.3

PURCHASE AND SALE AGREEMENT

THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is executed by and between
Flagship Properties III, LLC, a Delaware limited liability company (collectively
the “Seller”), and Strategic Storage Opportunities, LLC, a Delaware limited
liability company (“Purchaser”).

In consideration of the mutual covenants and representations herein contained,
and other good and valuable consideration the receipt and sufficiency of which
are hereby acknowledged, Seller and Purchaser agree as follows:

1.

PURCHASE AND SALE

1.1 Purchase and Sale. Subject to the terms and conditions of this Agreement,
Seller hereby agrees to sell and convey to Purchaser, and Purchaser hereby
agrees to purchase from Seller, all of the following described property (herein
collectively called the “Property”):

(a) Land. (i) That certain tract of land located at 150 Airport Blvd.,
Morrisville, NC 27560, being more particularly described on Exhibit “A-1”
attached hereto and made a part hereof (herein, “Parcel One”), (ii) that other
certain tract of land located at 120 Centrewest Ct., Cary, NC 27513, being more
particularly described on Exhibit “A-2” attached hereto and made a part hereof
(herein, “Parcel Two”), (iii) that other certain tract of land located at 5012
New Bern Ave., Raleigh, NC 27610, being more particularly described on Exhibit
“A-3” attached hereto and made a part hereof (herein, “Parcel Three”), (iv) that
other certain tract of land located at 338 Jesse St., Myrtle Beach, SC 29579,
being more particularly described on Exhibit “A-4” attached hereto and made a
part hereof (herein, “Parcel Four”), and (v) that other certain tract of land
located at 4630 Dick Pond Rd., Myrtle Beach, SC 29588, being more particularly
described on Exhibit “A-5” attached hereto and made a part hereof (herein,
“Parcel Five”, and together with Parcel One thru Parcel Four, herein
collectively called the “Land”).

(b) Easements. All easements, if any, benefiting the Land or the Improvements
(as defined in Section 1.1(d) of this Agreement).

(c) Rights and Appurtenances. All rights and appurtenances pertaining to the
Land, including any right, title and interest of Seller in and to adjacent
streets, alleys or rights-of-way.

(d) Improvements. (i) All improvements and related amenities in and on Parcel
One, comprising approximately 38,200 net rentable square feet of storage space
and 308 rental units, and being commonly known as “Airport-Extra Space Storage”
(herein, the “Parcel One Improvements”), (ii) all improvements and related
amenities in and on Parcel Two, comprising approximately 62,600 net rentable
square feet of storage space and 319 rental units, and being commonly known as
“Centrewest-Extra Space Storage” (herein, the “Parcel Two Improvements”),
(iii) all improvements and related amenities in and on Parcel Three, comprising
approximately 44,900 net rentable square feet of storage space and 386 rental
units, and being commonly known as “New Bern-Extra Space Storage” (herein, the
“Parcel Three Improvements”), (iv) all improvements and related amenities in and
on Parcel Four, comprising approximately 96,100 net rentable square feet of
storage space and 735 rental units, and being commonly known as “Jesse-Extra
Space Storage” (herein, the “Parcel Four Improvements”), and (v) all
improvements and related amenities in and on Parcel Five, comprising
approximately 75,400 net rentable square feet of storage space and 601 rental
units, and being commonly known



--------------------------------------------------------------------------------

as “Dick Pond-Extra Space Storage” (herein, the “Parcel Five Improvements”, and
together with the Parcel One Improvements thru Parcel Four Improvements, herein
collectively called the “Improvements”).

(e) Leases. Seller’s interest under (i) all written leases, occupancy agreements
and rental agreements (collectively, the “Leases”) for rental units in the
Property, including all tenant leasing files, together with all tenant security
deposits held by Seller on the Closing Date (as defined in Section 6.1 of this
Agreement), and (ii) all cellular tower leases and billboard leases relating to
the Property, if any, as more particularly described on Schedule “B” attached
hereto and incorporated herein (the “Additional Leases”).

(f) Tangible Personal Property. All appliances, fixtures, equipment, machinery,
furniture, carpet, drapes and other items of personal property owned by Seller
and located on or about the Land and the Improvements (the “Tangible Personal
Property”), including, without limitation, those items of personal property set
forth on Exhibit “D” attached hereto, and further including all on-site moving
trucks, if any, listed on Exhibit “D” hereto (herein collectively, the “Motor
Vehicles”).

(g) Contracts. Seller’s interest (to the extent the same is assignable) under
the “Contracts” (as defined below), other than the “Rejected Contracts” (as
defined below).

(h) Intangible Property. All intangible property (the “Intangible Property”)
owned by Seller and pertaining to the Land, the Improvements, or the Tangible
Personal Property, including, without limitation, (i) all “yellow page”
advertisements, (ii) all transferable utility contracts, (iii) all transferable
telephone exchange numbers, including the following: Parcel One telephone number
(919) 461-4917 and the telecopy number (919) 800-3866; Parcel Two telephone
number (919) 677-0260 and the telecopy number (919) 882-9359; Parcel Three
telephone number (919) 250-9161 and the telecopy number (919) 573-0872; Parcel
Four telephone number (843) 236-6675 and the telecopy number (no fax); and
Parcel Five telephone number (843) 293-4979 and the telecopy number
(843) 628-3553, (iv) all plans and specifications, (v) all licenses, permits,
engineering plans and landscape plans, and (vi) all assignable warranties and
guarantees relating to the Property or any part thereof.

2.

PURCHASE PRICE

2.1 Purchase Price. The purchase price (the “Purchase Price”) for the Property
shall be the sum of Twenty Two Million One Hundred Thousand and no/100 Dollars
($22,100,000.00). The Purchase Price shall be paid and/or otherwise satisfied as
follows: (a) Purchaser shall assume at Closing (the “Loan Assumption”), by the
execution and delivery of assumption documentation (the “Loan Assumption
Documents”) in form and substance acceptable to Purchaser in its sole
discretion, (i) the Seller’s obligations under that certain Promissory Note
dated August 30, 2013 (the “Note”), executed by Flagship Properties III, LLC and
payable to the order of C-III Commercial Mortgage LLC, a Delaware limited
liability company (“Lender”), in the original principal amount of Twelve Million
Eight Hundred Thousand and no/100 Dollars ($12,800,000.00), and secured by the
liens and security interests created by those certain lien instruments set forth
on Schedule “E” attached hereto and incorporated (collectively, the “Lien
Instruments”), and (ii) Seller’s obligations under all documents evidencing,
securing and/or otherwise executed in connection with the loan (the “Loan”)
evidenced by the Note (all such other documents, together with the Note and the
Lien Instruments, being herein collectively called the “Loan Documents”), and
(b) Purchaser shall pay to Seller at Closing, by wire transfer of immediately
available funds to the Escrow Agent on the Closing Date, in accordance with wire
transfer instructions to be



--------------------------------------------------------------------------------

provided by the Escrow Agent, an amount in cash (the “Cash Portion”) equal to
the difference between (i) the Purchase Price, less (ii) the then unpaid
principal balance of the Note as of Closing, subject to such prorations and
adjustments as are provided for in this Agreement. The Purchase Price shall be
allocated among the projects comprising the Property, as set forth on Schedule
“C” attached hereto and incorporated herein.

3.

EARNEST MONEY

3.1 Earnest Money. Purchaser shall deliver to Republic Title of Texas, Inc.,
2626 Howell Street, 10th Floor, Dallas, Texas 75204, Attn: Jennifer Haden
(“Escrow Agent”), as agent for a national title underwriter acceptable to
Purchaser (“Title Company”), within three (3) business days after the “Effective
Date” (as defined below), an earnest money deposit (the “Deposit”) in the amount
of Two Hundred Thousand and no/100 Dollars ($200,000.00). The Deposit, together
with all interest accrued thereon, is herein collectively called the “Earnest
Money”. The Deposit shall be invested by the Escrow Agent in an FDIC-insured,
interest-bearing account as Purchaser shall direct. If the sale of the Property
is consummated under this Agreement, the Earnest Money shall be paid to Seller
and applied as a credit against the Cash Portion at Closing. If Purchaser
terminates this Agreement in accordance with any right to terminate granted to
Purchaser by the terms of this Agreement, the Earnest Money shall be returned to
Purchaser, and neither party hereto shall have any further obligations under
this Agreement except for such obligations which by their terms expressly
survive the termination of this Agreement (the “Surviving Obligations”). The
Deposit shall be allocated among the properties comprising the Property, as set
forth on Schedule “C” attached hereto and incorporated herein.

4.

CONDITIONS TO CLOSING

4.1 Seller’s Obligations. Seller shall deliver to Purchaser (at Seller’s
expense), within five (5) days after the Effective Date, true, correct, complete
and legible copies of all of the due diligence items listed on Schedule “A”
attached hereto and incorporated herein with respect to the Property
(collectively, the “Due Diligence Items”). Seller shall provide Purchaser with
written notice at such time as Seller determines that all Due Diligence Items
have been delivered to Purchaser (the “Due Diligence Delivery Notice”). Within
two (2) business days following Purchaser’s receipt of the Due Diligence
Delivery Notice, Purchaser shall confirm in writing to Seller, if such be the
case, that all required Due Diligence Deliveries have been received by
Purchaser, in which event the date that Purchaser receives the Due Diligence
Delivery Notice shall be deemed to be the “Due Diligence Receipt Date” (herein
so called) for all purposes of this Agreement. In the event, however, that
Purchaser determines that it has not been provided with all of the Due Diligence
Items, then Purchaser shall provide Seller with written notice thereof (the
“Missing Due Diligence Notice”), within two (2) business days following
Purchaser’s receipt of the Due Diligence Delivery Notice, enumerating with
specificity in such notice which Due Diligence Items have not been provided by
Seller (the “Missing Due Diligence Items”). Within two (2) business days
following Seller’s receipt of the Missing Due Diligence Notice, Seller shall use
commercially reasonable efforts to provide Purchaser with the Missing Due
Diligence Items, together with written notice confirming such delivery (the
“Missing Due Diligence Delivery Notice”). Within two (2) business days following
Purchaser’s receipt of the Missing Due Diligence Delivery Notice, accompanied by
all missing Due Diligence Items, Purchaser shall confirm in writing to Seller
that Purchaser has received all required Due Diligence Items, in which event the
date that Purchaser receives the Missing Due Diligence Delivery Notice,
accompanied by all missing Due Diligence Items, shall be deemed to be the Due
Diligence Receipt Date for all purposes of this Agreement. Notwithstanding the
foregoing or anything to the contrary contained in this Agreement, Purchaser may
request additional information, documentation or materials concerning the
Property from Seller at any time after the Effective Date, and Seller agrees to



--------------------------------------------------------------------------------

use commercially reasonable efforts to provide such additional information,
documentation or materials to Purchaser, at no cost or expense to Seller,
provided it is within Seller’s possession or under its control, and further
provided that the delivery or non-delivery of any such item shall in no manner
extend the “Approval Period,” as defined in Section 4.1.1. Notwithstanding the
foregoing provisions of this Section 4.1, should Seller (i) fail to timely
deliver the Due Diligence Delivery Notice to Purchaser, as required above, or
(ii) fail to timely deliver the Missing Due Diligence Delivery Notice and/or the
Missing Due Diligence Items to Purchaser, as required above, then the Due
Diligence Receipt Date shall not occur until Purchaser so acknowledges in
writing, and until such time as Purchaser so acknowledges the occurrence of the
Due Diligence Receipt Date, Purchaser shall be entitled to terminate this
Agreement upon written notice to Seller, whereupon this Agreement automatically
shall terminate, the Earnest Money shall be returned by Escrow Agent to
Purchaser, without the consent or joinder of Seller being required and
notwithstanding any contrary instructions which might be provided by Seller, and
neither party shall have any further obligations hereunder except for the
Surviving Obligations. Notwithstanding the foregoing, in the event that Seller
has failed to provide Purchaser with all of the Missing Due Diligence Items or
Purchaser has not acknowledged in writing its receipt of all required Due
Diligence Items by the twentieth (20th) day following the Effective Date (the
“Outside Delivery Date”), then Purchaser shall have the option as its sole and
exclusive remedy to either (i) provide Seller with written notice (the “Waiver
Notice”) waiving delivery of the missing Due Diligence Items, in which event the
Outside Delivery Date shall be deemed to be the Due Diligence Receipt Date, or
(ii) terminate this Agreement upon written notice to Seller, whereupon the
Earnest Money shall be refunded to Purchaser, without the consent or joinder of
Seller being required and notwithstanding any contrary instructions which might
be provided by Seller and neither party shall have any further right or
obligation hereunder, except for the Surviving Obligations. Failure by Purchaser
to deliver the Waiver Notice to Seller by 5:00 p.m. central time on the Outside
Delivery Date shall be deemed to constitute Purchaser’s election to terminate
this Agreement pursuant to the preceding sentence.

4.1.1 Approval Period. During the period commencing on the Effective Date and
expiring at 5:00 p.m. Central Time on the fiftieth (50th) day following the Due
Diligence Receipt Date (the “Approval Period”), the following matters shall be
conditions precedent to Purchaser’s obligations under this Agreement:

(a) Purchaser’s being satisfied in Purchaser’s sole discretion that the Property
is suitable for Purchaser’s intended use; and

(b) Purchaser’s being satisfied, in Purchaser’s sole discretion, with all of the
Due Diligence Items.

Purchaser may (but shall not be obligated to) terminate this Agreement by
delivering written notice of such termination to Seller at any time prior to the
expiration of the Approval Period, if, in Purchaser’s sole and absolute
discretion, Purchaser decides not to consummate the purchase of the Property
contemplated hereby. In such event, this Agreement will terminate as of the date
of such notice, and neither party shall have any further obligation hereunder
except for the Surviving Obligations. If, in Purchaser’s sole and absolute
discretion, Purchaser determines that it desires to consummate the purchase of
the Property contemplated hereby, then Purchaser will give written notice
thereof (the “Closing Notice”) to Seller, prior to the expiration of the
Approval Period. In the event that Purchaser provides Seller with the Closing
Notice, then Purchaser will be deemed to have waived its termination rights
under this Section 4.1.1, and the parties will proceed to Closing, subject to
all other terms and conditions of this Agreement. If Purchaser does not give
Seller the Closing Notice prior to the expiration of the Approval Period and has
not previously terminated this Agreement by written notice to Seller, then this
Agreement automatically shall terminate upon the expiration of the Approval
Period, and, in such event, neither party shall have any further obligation
hereunder except for the Surviving Obligations. In either of such events



--------------------------------------------------------------------------------

terminating this Agreement, immediately following written request from Purchaser
to the Escrow Agent, the Escrow Agent shall return all of the Earnest Money to
Purchaser, without the consent or joinder of Seller being required and
notwithstanding any contrary instructions which might be provided by Seller.

4.1.2 Title Commitments. Seller shall convey good and marketable title to the
Property to Purchaser at Closing, subject only to the “Permitted Encumbrances”
(defined below). Within five (5) days following the execution of this Agreement,
Purchaser shall order a title commitment for each of the projects comprising the
Property (collectively, the “Title Commitments”) for an ALTA Owner’s Policy of
Title Insurance for each such project (collectively, the “Title Policies”),
issued by the Escrow Agent on behalf of the Title Company, insuring good and
marketable fee simple title to the Property, together with copies of all
exceptions listed therein. Purchaser shall have ten (10) days following its
receipt of the Title Commitments, legible copies of all exceptions listed
therein and the “Survey” (defined below), to deliver to Seller a written notice
of Purchaser’s objections to title for the Property (the “Title Objection
Letter”). Seller shall have the right, but not the obligation, to cure
Purchaser’s objections to title; subject, however, to Seller’s obligation to
remove all “Monetary Liens” (as defined below) by Closing. Seller shall notify
Purchaser in writing within five (5) days following Seller’s receipt of the
Title Objection Letter concerning which title objections, if any, Seller has
agreed to cure. In the event that Seller does not undertake to cure all of the
objections in such Title Objection Letter to Purchaser’s sole satisfaction (or
does not timely respond to such Title Objection Letter), then Purchaser, as its
sole and exclusive remedy, shall have the right for ten (10) days after receipt
of Seller’s response to the Title Objection Letter (or ten (10) days following
the expiration of the period within which Seller was to so respond) to either
(i) waive any such title objection in writing (in which event such waived title
objection shall be deemed to be a “Permitted Encumbrance”, as defined below), or
(ii) terminate this Agreement upon written notice to Seller, whereupon the
Earnest Money shall be refunded to Purchaser, without the consent or joinder of
Seller being required and notwithstanding any contrary instructions which might
be provided by Seller and neither party shall have any further right or
obligation hereunder, other than the Surviving Obligations relating thereto. All
exceptions set forth in Schedule B of the Title Commitments which are not
objected to by Purchaser (including matters initially objected to by Purchaser
which objections are subsequently waived in writing) are herein collectively
called the “Permitted Encumbrances”. In the event that any update to any of the
Title Commitments indicates the existence of any liens, encumbrances or other
defects or exceptions (the “Unacceptable Encumbrances”) which are not shown in
the initial Title Commitments and that are unacceptable to Purchaser, Purchaser
shall within five (5) days after receipt of any such update to such Title
Commitment notify Seller in writing of its objection to any such Unacceptable
Encumbrance (the “Unacceptable Encumbrance Notice”). Notwithstanding anything to
the contrary contained herein, Seller shall have no obligation to take any steps
or bring any action or proceeding or otherwise to incur any expense whatsoever
to eliminate or modify any of the Unacceptable Encumbrances; provided, however,
that Seller shall, prior to Closing, eliminate by paying, bonding around or
otherwise discharging in a manner satisfactory to Purchaser (i) any Unacceptable
Encumbrances that arise by, through or under Seller, and (ii) any mortgages,
deeds of trust, deeds to secure debt, mechanics’ liens or monetary judgments
that appear on any of the Title Commitments, other than liens securing the Loan
(collectively, “Monetary Liens”). In the event Seller is unable, unwilling or
for any reason fails to eliminate or modify all of the Unacceptable Encumbrances
to the sole satisfaction of Purchaser (other than the Unacceptable Encumbrances
and Monetary Liens required to be removed by Seller in accordance with the
preceding sentence), Purchaser, as its sole and exclusive remedy, may terminate
this Agreement by delivering notice thereof in writing to Seller by the earliest
to occur of (i) the Closing Date, (ii) five (5) days after Seller’s written
notice to Purchaser of Seller’s intent to not cure one or more of such
Unacceptable Encumbrances, or (iii) ten (10) days after the Unacceptable
Encumbrance Notice, in the event Seller does not timely respond thereto. Upon a
termination of this Agreement pursuant to the immediately preceding sentence,
the Earnest Money shall be refunded to Purchaser, without the consent or joinder
of Seller being required and notwithstanding any contrary instructions which
might be provided by Seller and neither party shall have any further right or
obligation hereunder, other than the Surviving Obligations relating thereto.



--------------------------------------------------------------------------------

4.1.3 Surveys. Within five (5) days following the execution of this Agreement,
Purchaser, at its sole cost and expense, shall order a current, as-built survey
prepared by a registered surveyor acceptable to Purchaser for each Parcel
comprising the Property (collectively, the “Survey”), which may be an update of
the existing surveys delivered by Seller to Purchaser pursuant to Section 4.1
above.

4.1.4 Contracts. Purchaser shall notify Seller prior to the expiration of the
Approval Period which of the “Contracts” (as defined below) Purchaser will
require Seller to cancel at Closing (the “Rejected Contracts”), and Seller
hereby agrees to cancel same not later than Closing. However, if any of the
Contracts are not terminable upon thirty (30) days notice or less, and without
payment of a fee or penalty, then Purchaser agrees to assume such Contracts at
Closing, provided they are assignable. Any Contracts which are not assignable
shall be the sole responsibility of Seller, shall be cancelled by Seller on or
before Closing, and Seller shall and hereby agrees to indemnify, defend and hold
Purchaser harmless from any and all liability relating thereto, which
indemnification obligation expressly shall survive Closing.

4.2 Inspection. During the Approval Period, at any time and from time to time
during normal business hours (and thereafter through the Closing Date), upon
forty eight (48) hours prior notice to Seller, which may be verbal, Purchaser
may inspect, test, and survey: (a) the Property and any and all portions
thereof, including physical and mechanical inspections, (b) all financial and
other records pertaining to the operation of the Property, including, but not
limited to, all books, records, documents, accounting and management reports of
Seller, and (c) originals of all Leases and Contracts. Notwithstanding the
foregoing, Purchaser must obtain Seller’s prior written approval of the scope
and method of any environmental testing or investigation (other than a Phase I
environmental site assessment, which shall require no consent or approval of any
kind), prior to Purchaser’s commencement of such inspections or testing. Seller
shall cooperate in good faith with Purchaser, Purchaser’s agents and independent
contractors in connection with all such inspections, tests and surveys,
including obtaining all necessary tenant consents and/or providing adequate
notice to tenants regarding Purchaser’s entry into leased areas on the Property,
and making available during normal business hours all relevant personnel to
answer any questions which Purchaser may have regarding the Property. Purchaser,
at Purchaser’s sole expense, shall repair any and all damage resulting from any
of the tests, studies, inspections and investigations performed by or on behalf
of Purchaser pursuant to this Section 4.2, and Purchaser shall indemnify, defend
and hold Seller harmless from and against all claims for bodily injury or
property damage which may be asserted against Seller arising out of the tests,
studies, inspections and investigations performed by Purchaser hereunder, which
obligation of indemnification shall survive the Closing or termination of this
Agreement. Prior to any entry onto the Property by Purchaser or any of its
agents, Purchaser shall furnish Seller with evidence that Purchaser maintains a
policy of general liability insurance providing premises/operations coverage
included under the per occurrence/general aggregate coverage, having a combined
single limit liability of not less than $1,000,000, naming Seller as an
additional insured.

4.3 Purchaser’s Representations and Warranties. Purchaser represents and
warrants to Seller that (a) Purchaser has the full right, power and authority,
without the joinder of any other person or entity, to enter into, execute and
deliver this Agreement and to perform all duties and obligations imposed on
Purchaser under this Agreement, and (b) neither the execution nor the delivery
of this Agreement, nor the consummation of the purchase and sale contemplated
hereby, nor the fulfillment of or compliance with the terms and conditions of
this Agreement conflict with or will result in the breach of any of the terms,
conditions, or provisions of any agreement or instrument to which Purchaser is a
party or by which Purchaser or any of its assets is bound. Purchaser’s
representations and warranties set forth in this Section 4.3 shall survive the
Closing or termination of this Agreement.



--------------------------------------------------------------------------------

4.4 Seller’s Representations and Warranties.

(a) Seller represents and warrants to Purchaser that:

(i) Seller has the full right, power, and authority, without the joinder of any
other person or entity, to enter into, execute and deliver this Agreement, and
to perform all duties and obligations imposed on Seller under this Agreement,

(ii) neither the execution nor the delivery of this Agreement, nor the
consummation of the purchase and sale contemplated hereby, nor the fulfillment
of or compliance with the terms and conditions of this Agreement conflict with
or will result in the breach of any of the terms, conditions, or provisions of
any agreement or instrument to which Seller is a party or by which Seller or any
of Seller’s assets is bound,

(iii) there is no existing or pending (or to Seller’s knowledge threatened)
litigation affecting Seller or the Property, other than claims that Seller
intends to file against the former management company for the Property and
certain individuals relating to improper reimbursement of expenses (the
“Management Dispute”), and Seller hereby agrees to indemnify, defend and hold
harmless Purchaser from and against any and all claims, causes of action, loss,
cost or expense incurred by Purchaser in connection with the Management Dispute,
which indemnification obligation expressly shall survive Closing.(iv) Seller has
no knowledge of, and has not received any written notice of, any violation of
any governmental requirements (including “Environmental Requirements”, as
defined below) concerning the Property, which have not been remedied,

(v) Seller has no knowledge of, and has not received, with respect to the
Property, written notice from any governmental authority regarding, any change
to the zoning classification, any condemnation proceedings or proceedings to
widen or realign any street or highway adjacent to the Property or that
otherwise affects the Land or the Improvements other than an extension until
December 31, 2014 from the Town of Cary, North Carolina, to complete certain
improvements required by a special use permit pertaining to Parcel One,

(vi) the list of contracts attached hereto as Exhibit “E” (the “Contracts”), is
a true, correct and complete list of all service contracts, equipment leases
and/or maintenance agreements affecting the Property, and there are no other
such agreements affecting the Property,

(vii) Seller is not a “foreign person” within the meaning of Sections 1445 and
7701 of the Internal Revenue Code of 1986, as amended,

(viii) except for those tenants in possession of the Property under written
leases for space in the Property, as shown on the rent rolls attached hereto as
Exhibit “F” (collectively, the “Rent Rolls”), there are no parties in possession
of, or claiming any possession to, any portion of the Property,

(ix) at Closing there will be no unpaid bills or claims in connection with any
repair of the Property by or on behalf of Seller that could result in the filing
of a lien against the Property,



--------------------------------------------------------------------------------

(x) the Rent Rolls (which are effective as of the date indicated thereon), and
as the same shall be updated and recertified at Closing by Seller, are and shall
be true, correct and complete in all material respects and no concessions,
discounts or other periods of free or discounted rent have been given other than
those reflected on such Rent Rolls,

(xi) the financial statements delivered by Seller to Purchaser pursuant to
Section 4.1 hereof, are true, correct and complete in all material respects,
and, to the best of Seller’s knowledge, all other information delivered by
Seller to Purchaser pursuant to Section 4.1 hereof are true, correct and
complete in all material respects.

(xii) Seller has no knowledge, and has received no notice, regarding any
environmental contamination on, at or adjacent to the Property,

(xiii) Seller has not received any written or verbal notice or request from any
insurance company or board of fire underwriters (or any organization exercising
functions similar thereto) requesting the performance of any work or alterations
with respect to the Property, except those as to which Seller has completed
remedial action which has been formally accepted as sufficient by such authority
or insurer,

(xiv) there are no employment agreements of any kind to which Seller is a party,
including union or collective bargaining agreements, which will be binding on
Purchaser after the Closing,

(xv) Seller has no knowledge of any material defects in the drainage systems,
foundations, roofs, walls, superstructures, plumbing, air conditioning and
heating equipment, electrical wiring, boilers, hot water heaters or other
portions of the Property, and to the best of Seller’s knowledge, the
Improvements were constructed substantially in accordance with the plans and
specifications for the construction thereof,

(xvi) to the best of Seller’s knowledge, the Improvements are free from the
presence or suspected presence of any form of mold, including those producing
mycotoxins, specifically including, but not limited to, Aspergillus,
Penicillium, and Stachybotrys,

(xvii) to the best of Seller’s knowledge, there are no underground storage tanks
located on or under the Property, there are no conditions on, at or relating to
the Property which are in non-compliance with “Environmental Requirements” (as
defined below), and there are no “Hazardous Materials” (as defined below) on, in
or under the Property in quantities that require reporting, investigation or
remediation under Environmental Requirements,

(xviii) Seller has obtained all necessary certificates, licenses and other
approvals, governmental and otherwise, necessary for the operation of the
Property and the conduct of its business and all required zoning, building code,
land use, environmental and other similar permits or approvals, all of which are
in full force and effect as of the date hereof and not subject to revocation,
suspension, forfeiture or modification; and additionally, the Property is
legally compliant with all applicable zoning laws, rules and regulations, other
than the special use permit requirements pertaining to the property located at
140 and 150 Airport Boulevard, Cary, North, Carolina,

(xix) attached hereto as Schedule “F” and incorporated herein by reference, is a
true, correct and complete list of all of the Loan Documents, and



--------------------------------------------------------------------------------

(xx) there are no defaults under the Loan Documents, nor have any events
occurred which with the passage of time or the giving of notice or both would
constitute a default under the Loan Documents.

(xxi) the present unpaid principal balance of the Loan is $12,761,608.10, the
Loan currently accrues interest at the rate of 5.73% per annum, and the Lender
is currently holding escrows and/or reserves under the Loan in the following
amounts: Tax Escrow account with a current balance of $87,423.48, Property
Insurance Escrow account with a current balance of negative $35,678.54, Reserve
Escrow account with a current balance of $134,369.22, and Suspense account with
a current balance of zero.

Seller shall deliver a certificate to Purchaser at Closing updating and
recertifying all of the foregoing representations and warranties to Purchaser as
of the Closing Date. All of the foregoing representations and warranties
expressly shall survive the Closing for a period of one (1) year. If any of the
foregoing representations and warranties is incorrect as of the Closing Date,
however, and Seller cannot update and recertify any of the foregoing
representations and warranties, then notwithstanding anything in this Agreement
to the contrary, Purchaser’s sole and exclusive remedy shall be to either
(i) terminate this Agreement upon written notice to Seller, in which event the
Earnest Money shall be returned by Escrow Agent to Purchaser, without the
consent or joinder of Seller being required and notwithstanding any contrary
instructions which might be provided by Seller, and neither party shall have any
further obligations hereunder except for the Surviving Obligations, or
(ii) waive the incorrect representation(s) and warranty(s) and the
recertification of such representation and warranty, in which event the parties
shall proceed to Closing; provided, however, that in the event Seller is unable
to update and recertify any representation or warranty as a result of the acts
or omissions of Seller, its agents, contractors or employees, then Purchaser
shall have the right to sue Seller for Purchaser’s actual damages. Any
representations or warranties made herein to Seller’s “knowledge” or to the best
of Seller’s “knowledge” shall be based only upon the knowledge of Seller and
without any investigation, which knowledge shall be deemed to consist only of
the knowledge of James E. Powers, Benjamin Brown, Michael Baillargeon, and Diane
Domis (“Seller’s Notice Persons”). Seller represents and warrants that Michael
Baillargeon is familiar with the day to day operation of the portion of the
Property located in North Carolina and that Diane Domis is familiar with the day
to day operation of the portion of the Property located in South Carolina. As
used in this Agreement, the term “knowledge” shall mean only that nothing is
known by or has come to the attention of any of Seller’s Notice Persons that is
inconsistent with any of the representations or warranties, and “notice”
received by Seller shall be limited to notice (written or oral) received by
Seller or either of Seller’s Principals.

(b) For purposes of this Agreement, “Hazardous Materials” shall mean any
substance which is or contains (i) any “hazardous substance” as now or hereafter
defined in §101(14) of the Comprehensive Environmental Response, Compensation,
and Liability Act of 1980, as amended (42 U.S.C. §9601 et seq.) (“CERCLA”) or
any regulations promulgated under CERCLA; (ii) any “hazardous waste” as now or
hereafter defined in the Resource Conservation and Recovery Act (42 U.S.C. §6901
et seq.) (“RCRA”) or regulations promulgated under RCRA; (iii) any substance
regulated by the Toxic Substances Control Act (15 U.S.C. §2601 et seq.);
(iv) gasoline, diesel fuel, or other petroleum hydrocarbons; (v) asbestos and
asbestos containing materials, in any form, whether friable or non-friable;
(vi) polychlorinated biphenyls; (vii) radon gas; (viii) any radioactive
material, including any “source material”, “special nuclear material” or
“byproduct material”, as now or hereafter defined in 42 U.S.C. §2011 et seq.;
and (ix) any additional substances or materials which are now or hereafter
classified or considered to be hazardous or toxic under “Environmental
Requirements” (as defined below) or the common law, or any other applicable laws
relating to the Property. Hazardous Materials shall include, without limitation,
any substance, the presence of which on the Property, (A) requires reporting,
investigation or remediation under Environmental Requirements; (B) causes or
threatens to cause a



--------------------------------------------------------------------------------

nuisance on the Property or adjacent property or poses or threatens to pose a
hazard to the health or safety of persons on the Property or adjacent property;
or (C) which, if it emanated or migrated from the Property, could constitute a
trespass. Further, for purposes of this Agreement, “Environmental Requirements”
shall mean all laws, ordinances, statutes, codes, rules, regulations,
agreements, judgments, orders, and decrees, now or hereafter enacted,
promulgated, or amended, of the United States, the states, the counties, the
cities, or any other political subdivisions in which the Property is located,
and any other political subdivision, agency or instrumentality exercising
jurisdiction over the owner of the Property, the Property, or the use of the
Property, relating to pollution, the protection or regulation of human health,
natural resources, or the environment, or the emission, discharge, release or
threatened release of pollutants, contaminants, chemicals, or industrial, toxic
or hazardous substances or waste or Hazardous Materials into the environment
(including, without limitation, ambient air, surface water, ground water or land
or soil).

4.5 Conditions Precedent to Closing.

(A) It shall be a condition precedent to Purchaser’s obligations to consummate
this transaction that (a) all representations and warranties made herein by
Seller are true and correct in all respects as of the Closing Date, and all
covenants made by Seller herein are fully complied with, (b) as of the Closing
Date, there shall exist no pending or threatened actions, suits, arbitrations,
claims, attachments, proceedings, assignments for the benefit of creditors,
insolvency, bankruptcy, reorganization or other proceedings that could adversely
affect the operation or value of the Property or Seller’s ability to perform its
obligations under this Agreement, and (c) as of the Closing Date, there shall
have been no material adverse change in the performance of the Property or in
any of the items reviewed by Purchaser during the Approval Period, including
without limitation the Due Diligence Items, failing which, Purchaser, at its
option, and in addition to any other remedy available, shall be entitled to
terminate this Agreement and receive a return of the Earnest Money.

(B) It shall be an additional condition precedent to Purchaser’s obligation to
consummate the transaction contemplated by this Agreement (herein, the “Lender
Approval Conditions”), that (i) Lender shall consent to the Loan Assumption in
writing, on terms satisfactory to Purchaser in its sole discretion, and Seller,
Purchaser and Lender shall have agreed upon the form of the Loan Assumption
Documents (the “Loan Satisfaction Events”), and (ii) Lender shall execute and
deliver the Loan Assumption Documents to Purchaser at Closing, which shall be in
form acceptable to Purchaser in its sole discretion. In the event that (i) all
of the Lender Approval Conditions for any reason are not satisfied within sixty
(60) days following the expiration of the Approval Period, or (ii) Lender at any
time notifies Seller or Purchaser in writing that the Loan Assumption has been
disapproved, then, in either such event, Purchaser shall be entitled to
terminate this Agreement at any time thereafter upon written notice to Seller,
whereupon this Agreement shall terminate, the Earnest Money shall be returned to
Purchaser by Escrow Agent, without the consent or joinder of Seller being
required and notwithstanding any contrary instructions which might be provided
by Seller, and the parties shall have no further obligations under this
Agreement, other than the Surviving Obligations. Seller agrees to cooperate with
Purchaser in good faith in connection with Purchaser’s efforts to obtain
Lender’s approval of the Loan Assumption. Notwithstanding the foregoing or
anything herein to the contrary, however, Seller shall have no liability to
Purchaser in the event that Lender fails to approve the Loan Assumption on terms
acceptable to Purchaser or Seller.

5.

COVENANTS OF SELLER

5.1 Insurance. From the Effective Date through and including the Closing Date,
Seller agrees to keep the Property insured for its replacement cost under its
current policies against fire and



--------------------------------------------------------------------------------

other hazards covered by extended coverage endorsement and commercial general
liability insurance against claims for bodily injury, death and property damage
occurring in, on or about the Property, and to pay all premiums for such
insurance prior to the applicable due dates.

5.2 Operation of Property. From the Effective Date through and including the
Closing Date, Seller agrees to operate and maintain the Property in the normal
course of business substantially in accordance with Seller’s past practices with
respect to the Property, normal wear and tear excepted.

5.3 Third-Party Contracts. From the Effective Date through and including the
Closing Date, Seller agrees to enter into only those third-party contracts which
are necessary to carry out its obligations under Section 5.2, which shall be on
market terms and cancellable on thirty (30) days written notice or less, without
payment of any fee or penalty.

5.4 Leasing of Property. From the Effective Date through and including the
Closing Date, Seller agrees not to (i) enter into any new leases, other than
month-to-month leases entered into on market terms, but without any discounts or
rental concessions, or (ii) amend, terminate or accept the surrender of any
existing leases, including the Additional Leases, if any, or directly or
indirectly grant any discounts or rental concessions to any present or future
tenant of the Property, without the prior written consent of Purchaser which may
be granted or withheld in Purchaser’s sole discretion. Seller represents and
warrants to Purchaser that (i) no leases have been or shall be entered into with
any party that, directly or indirectly, has an ownership interest in Seller, or
is otherwise in any manner affiliated with Seller (an “Affiliate”), and (ii) all
existing leases have been (and all future leases shall be) entered into only
with third parties that are unknown to Seller, any Affiliate of Seller, and
their respective officers, directors, principals, managers, members, partners,
shareholders, agents and/or representatives.

5.5 Listing of Property for Sale. From the Effective Date through and including
the earlier of the date on which this Agreement is terminated or the Closing
Date, Seller agrees to not list, verbally or in writing, all or any portion of
the Property with any broker or otherwise solicit or make or accept any offers
to sell all or any portion of the Property or enter into any contracts or
agreements, including back-up contracts, regarding the disposition of all or any
portion of the Property.

5.6 Obligation to Provide Notices. Seller agrees to promptly provide Purchaser
with copies of any and all notices which Seller receives from and after the
Effective Date concerning (i) any proposed or threatened condemnation of all or
any portion of the Property, (ii) any alleged violations of all or any portion
of the Property with respect to applicable governmental laws or requirements,
(iii) any litigation filed or threatened against Seller or all or any portion of
the Property, (iv) the Loan, or (v) any other matter that adversely affects, or
potentially could adversely affect, all or any portion of the Property.

5.7 Auction. Not later than forty five (45) days prior to Closing, Seller will
conduct an auction for all units seventy-five (75) days or more past due. All
auctions shall be conducted in accordance with the laws of the States of North
Carolina and South Carolina, as applicable. Seller will hold Purchaser and
Purchaser’s agents and representatives harmless from any legal actions brought
by any tenant as a result of any such auction or any other action of Seller with
regard to the sale of a tenant’s property during the period Seller owned the
Property. Seller’s obligations under the immediately preceding sentence
expressly shall survive Closing.

5.8 Property Apartments. In the event the Property contains one or more
apartments (collectively, the “Property Apartments”, whether one or more),
whether for the use of the property manager or otherwise, Seller shall (i) cause
all tenants and other occupants of the Property Apartments to vacate same not
later than Closing, (ii) deliver possession of the Property Apartments to
Purchaser at Closing, free and clear of the claims of any tenants or other
existing tenancies, and not otherwise subject



--------------------------------------------------------------------------------

to the rights or claims of any third party, and (iii) indemnify, defend and hold
Purchaser harmless from and against any claims, causes of action, loss, cost or
expense incurred by Purchaser with respect to the Property Apartments. Seller’s
obligations contained in this Section 5.8 expressly shall survive Closing.

5.9 Special Use Permit. Seller agrees to pay the cost of removal of the sidewalk
along the frontage of Parcel One and the installation of a 10 foot multi use
trail in its place in accordance with Special Use Permit 07-SU-009 (the “SUP
Work”). Seller and Purchaser agree to make reasonable efforts to secure mutually
acceptable estimates of the cost of the SUP Work prior to the expiration of the
Approval Period. Seller shall escrow 120% of the agreed to estimated cost of the
SUP Work at Closing for purposes of paying the cost of the SUP Work in
accordance with an escrow agreement, the form of which the parties agree to make
reasonable efforts to agree to prior to the expiration of the Approval Period
(the “SUP Escrow Agreement”).

6.

CLOSING

6.1 Closing. Assuming that all conditions to closing have been satisfied and
this Agreement has not otherwise been terminated, the consummation of the
transaction contemplated hereby (the “Closing”) shall be held at the offices of
the Escrow Agent, located at the address set forth in Section 9.1 hereof, on the
fifteenth (15th) day following occurrence of the Loan Satisfaction Events (the
“Closing Date”); provided, however, that in the event the Lender Approval
Conditions fail to occur within one hundred twenty (120) days following
expiration of the Approval Period, then either Seller or Purchaser shall be
entitled to terminate this Agreement upon written notice to the other party,
whereupon this Agreement automatically shall terminate, the Earnest Money shall
be returned by Escrow Agent to Purchaser, without the consent or joinder of
Seller being required and notwithstanding any contrary instructions which might
be provided by Seller, and neither party shall have any further obligations
hereunder except for the Surviving Obligations. Seller and Purchaser agree that
the Closing shall be consummated through an escrow closing with the Escrow Agent
acting as escrow agent, and neither party need be present at Closing. Purchaser
shall provide Seller with written notice at such time as Purchaser determines
that the Loan Satisfaction Events have occurred.

6.2 Possession. Possession of the Property shall be delivered to Purchaser at
the Closing, subject only to tenants in possession under the Leases.

6.3 Proration. All rents, other amounts payable by the tenants under the Leases
and the Additional Leases, if any, and all other income with respect to the
Property for the month in which the Closing occurs, to the extent collected by
Seller on or before the Closing Date, and real estate and personal property
taxes and other assessments with respect to the Property for the year in which
the Closing occurs, shall be prorated to the Closing Date, with Purchaser
receiving the benefits and burdens of ownership on the Closing Date. To the
extent any such real estate, personal property taxes and other assessments with
respect to the Property are unknown or otherwise not accounted for at Closing
Seller’s obligation to pay Purchaser Seller’s prorata share of said amounts (as
calculated in accordance with the previous sentence) shall survive Closing.
Should any rollback or similar taxes be due and payable on or after Closing with
respect to the transaction contemplated hereby, such taxes shall be the sole
responsibility of Seller, and Seller hereby agrees to indemnify, defend and hold
Purchaser harmless therefrom, which obligations of Seller expressly shall
survive Closing. Utilities shall be canceled by Seller and reestablished in
Purchaser’s name on the Closing Date, if possible; otherwise utilities shall be
prorated at Closing. Any amounts unpaid under the Contracts which Purchaser
elects to assume at Closing shall be prorated between Seller and Purchaser at
Closing.



--------------------------------------------------------------------------------

(a) If the Closing shall occur before rents and all other amounts payable by the
tenants under the Leases and the Additional Leases, and all other income from
the Property have actually been paid for the month in which the Closing occurs,
the apportionment of such rents and other amounts and other income shall be upon
the basis of such rents, other amounts and other income actually received by
Seller, with Purchaser receiving the portion of all such rentals attributable to
the period from and after Closing, which proration obligation with respect to
the period on or before Closing expressly shall survive Closing, and shall occur
within ten (10) business days following Closing. For a period of sixty (60) days
following Closing, if any rents which are delinquent as of Closing are actually
received by Purchaser, in good funds, all such amounts shall first be applied to
post-closing rents and other amounts due to Purchaser for the period from and
after Closing, and the balance shall be paid by Purchaser to Seller within
thirty (30) days following Purchaser’s receipt thereof, to the extent, and only
to the extent of any rental delinquencies owed by any such tenant to Seller for
the period prior to Closing. Notwithstanding the foregoing provisions of this
Section 6.3(a), all rentals that are received by Purchaser more than sixty
(60) days following Closing shall be retained by Purchaser, and Seller shall
have no rights with respect thereto. If, subsequent to the Closing, any rents or
other income are actually received by Seller, Seller shall immediately remit the
same, or Purchaser’s prorata share thereof calculated as aforesaid, to
Purchaser. Seller agrees that, after the Closing, it shall not file any eviction
action in an effort to collect any outstanding rents that remain owing to Seller
after the Closing.

(b) If the Closing shall occur before the tax rate or the assessed valuation of
the Property is fixed for the then current year, the apportionment of taxes
shall be upon the basis of the tax rate for the preceding year, including all
matters appearing on the tax bill for such year, whether ad valorem or non-ad
valorem, applied to the latest assessed valuation. The proration shall allow for
any available discount. Subsequent to the Closing, when the tax rate and the
assessed valuation of the Property are fixed for the year in which the Closing
occurs, the parties agree to adjust the proration of taxes and, if necessary, to
refund or repay such sums as shall be necessary to effect such adjustment, which
obligation expressly shall survive Closing.

(c) Seller shall pay all assessments, contributions, fees and related charges
required to be paid upon transfer of the Property pursuant to any declaration or
restriction affecting the Property.

(d) All interest payable under the Loan with respect to the month in which
Closing occurs shall be prorated at Closing. At the Closing, Purchaser shall
assume the obligation to maintain any reserves or escrows on deposit by Seller
with Lender. At the Closing, (i) all amounts held by Lender in such reserves or
escrows shall be reimbursed by Purchaser to Seller, as an adjustment to the Cash
Portion, (ii) Purchaser shall receive a credit against the Cash Portion for any
negative balance in such reserves or escrows, and (iii) Seller shall assign its
rights in and to all such existing reserves and escrows to Purchaser.

The terms and provisions of this Section 6.3 shall expressly survive Closing.

6.4 Closing Costs and Credits. Purchaser shall pay, on the Closing Date,
(a) one-half of any escrow fees and other customary charges of the Escrow Agent,
(b) one-half of all recording costs relating to the Deeds, (c) all title
insurance costs relating to the Title Policies, (d) all costs relating to the
Surveys, (e) a loan assumption fee to Lender, in an amount not to exceed
one-quarter percent (.25%) of the unpaid principal balance of the Loan as of the
Closing Date, and (f), the fees of Purchaser’s counsel. Seller shall pay, on the
Closing Date, (t) any portion of the loan assumption fee exceeding one-quarter
percent (.25%) of the unpaid principal balance of the Loan as of the Closing
Date, (u) one-half of any escrow fees and other customary charges of the Escrow
Agent, (v) one-half of all recording costs relating to the Deeds, (w) all costs
and expenses incurred in connection with the Loan Assumption (other than the
fees of Purchaser’s counsel), (x) all applicable transfer taxes, grantor’s
taxes, documentary stamp taxes and



--------------------------------------------------------------------------------

similar charges relating to the transfer of the Property, (y) all costs and
expenses relating to retirement of any and all indebtedness secured by the
Property, other than the Loan, including without limitation prepayment
penalties, yield maintenance fees, defeasance costs and the costs of recording
all mortgage cancellations, and (z) the fees of Seller’s counsel. Purchaser
shall receive a credit at Closing for all security and other deposits made by
tenants under the Leases and for any prepaid rents and other amounts related to
months following the month in which Closing occurs. Additionally, on the Closing
Date, Seller shall leave petty cash in the amount of Two Hundred and no/100
Dollars ($200.00) on site at each project comprising the Property, which amount
shall be reimbursed by Purchaser to Seller at Closing as a credit in favor of
Seller on the closing statement.

6.5 Seller’s Obligations at the Closing. At the Closing, or at such other time
as indicated below, Seller shall take such action as the Escrow Agent reasonably
requires to consummate the transactions made the subject of this Agreement and
shall deliver to Purchaser (or cause to be delivered to Purchaser) the
following:

(a) Deeds. A Special Warranty Deed or Limited Warranty Deed, as applicable, for
each of the self storage facilities comprising the Property (collectively, the
“Deeds”) conveying the Land and the Improvements to Purchaser, in the forms
attached to this Agreement as Exhibit “B”, subject only to the Permitted
Encumbrances. The description of the Land provided with the Surveys shall be the
legal description used in the Deeds.

(b) Evidence of Authority. Such organizational and authorizing documents of
Seller as shall be reasonably required by the Escrow Agent to evidence Seller’s
authority to consummate the transactions contemplated by this Agreement.

(c) Foreign Person. An affidavit of Seller certifying that Seller is not a
“foreign person,” as defined in the federal Foreign Investment in Real Property
Tax Act of 1980, and the 1984 Tax Reform Act, as amended.

(d) Leases. The originals of all of the Leases and the Additional Leases.

(e) Contracts. The originals of all of the Contracts other than Rejected
Contracts, and evidence that all Rejected Contracts have been cancelled.

(f) Termination of Management Agreement. Evidence of the termination of any and
all management agreements affecting the Property, effective as of the Closing
Date, and duly executed by Seller and the property manager.

(g) Affidavit. An affidavit in the form required by the Escrow Agent to remove
any standard exceptions, including mechanics’ liens, parties in possession and
similar matters, together with a GAP Indemnity.

(h) Reaffirmation Certificate. A reaffirmation certificate in accordance with
the provisions of Section 4.4(a).

(i) Title Policies. The Title Policies, issued by the Escrow Agent on behalf of
the Title Company, in the form required by this Agreement; provided that in the
event the Title Policies are not available at Closing, then the Escrow Agent
shall provide Purchaser at Closing, at Purchaser’s option, with either (i) a
“marked title commitment” with respect to each project comprising the Property,
committing to issue the Title Policies in the form required by this Agreement,
or (ii) a proforma owner’s title policy with respect to each project comprising
the Property, in the form required by this Agreement, with the Title Policies to
be delivered to Purchaser as promptly after Closing as reasonably possible.



--------------------------------------------------------------------------------

(j) Motor Vehicles. Certificates of title, or such other instruments of
assignment as may be necessary to transfer title to the Motor Vehicles, if any,
to Purchaser at Closing.

(k) Loan Assumption Documents. All Loan Assumption Documents to which Lender is
a party.

(l) Lender Estoppel. An estoppel certificate duly executed by Lender, in form
acceptable to Purchaser, dated not earlier than five (5) days prior to the
Closing Date, and certifying, among other things, that there are no defaults
under the Loan Documents, nor have any events occurred which with the passage of
time or the giving of notice or both would constitute a default under the Loan
Documents. If Lender refuses or fails to provide such an estoppel certificate in
a form acceptable to Purchaser, then, notwithstanding anything in this Agreement
to the contrary, Purchaser’s sole and exclusive remedy shall be to either
(i) waive delivery of such estoppel certificate, or (ii) terminate this
Agreement upon written notice to Seller, whereupon the Earnest Money shall be
returned by Escrow Agent to Purchaser, without the consent or joinder of Seller
being required and notwithstanding any contrary instructions which might be
provided by Seller, and neither party shall have any further obligations
hereunder except for the Surviving Obligations.

(m) Seller’s Closing Statement. Seller shall execute and deliver to the Title
Company a Seller’s Closing Statement, in conformity with the terms of this
Agreement, and otherwise in form satisfactory to Seller.

6.6 Purchaser’s Obligations at the Closing. At the Closing, Purchaser shall
deliver to Escrow Agent the following:

(a) Purchase Price. The Cash Portion (net of Earnest Money to be applied against
the Purchase Price, and subject to adjustment in connection with prorations,
credits and charges hereunder), payment of which shall be made by wire transfer
of immediately available funds to the account of the Escrow Agent.

(b) Evidence of Authority. Such organizational and authorizing documents of
Purchaser as shall be reasonably required by the Escrow Agent to evidence
Purchaser’s authority to consummate the transactions contemplated by this
Agreement.

(c) Purchaser’s Closing Statement. Purchaser shall execute and deliver to the
Title Company a Purchaser’s Closing Statement, in conformity with the terms of
this Agreement, and otherwise in form satisfactory to Purchaser.

6.7 Documents to be Executed by Seller and Purchaser. At the Closing, Seller and
Purchaser shall also execute and deliver the following:

(a) Tenant Notices. Signed statements or notices to all tenants of the Property
notifying such tenants that the Property has been transferred to Purchaser and
that Purchaser is responsible for security deposits (specifying the amounts of
such deposits) returnable under the Leases and notifying such tenants of the new
address where tenants are to make rental payments after the Closing. The amounts
of the security deposits set forth in the tenant notices shall correspond to the
security deposits set forth in the Rent Rolls, as updated and certified by
Seller in connection with the Closing.



--------------------------------------------------------------------------------

(b) Assignment of Personal Property, Service Contracts, Warranties and Leases.
An Assignment of Personal Property, Service Contracts, Warranties and Leases
with respect to each of the self storage properties comprising the Property
(collectively, the “Assignment”), in the form attached to this Agreement as
Exhibit “C”.

(c) Loan Assumption Documents. All Loan Assumption Documents to which Purchaser
and/or Seller, respectively, are a party.

(d) SUP Escrow Agreement. The SUP Escrow Agreement.

7.

RISK OF LOSS

7.1 Condemnation. If, prior to the Closing, action is initiated to take all or
any portion of any of the self storage facilities comprising the Property
(herein, the “Condemnation Property”), by eminent domain proceedings or by deed
in lieu thereof, Purchaser may either at or prior to Closing (a) terminate this
Agreement with respect to the Condemnation Property in which event (i) the
allocable portion of the Deposit for the Condemnation Property, as set forth on
Schedule “C” attached hereto (together with all interest accrued thereon), shall
be refunded to Purchaser, without the consent or joinder of Seller being
required and notwithstanding any contrary instructions which might be provided
by Seller, (ii) the parties shall proceed to Closing with respect to the
remainder of the Property, with the Purchase Price being reduced by the portion
of the Purchase Price allocable to the Condemnation Property, as set forth on
Schedule “C” attached hereto, and (c) neither party shall have any further right
or obligation hereunder with respect to the Condemnation Property, other than
the Surviving Obligations relating thereto, or (b) consummate the Closing with
respect to all of the Property, in which latter event all of Seller’s assignable
right, title and interest in and to the award of the condemning authority
relating to the Condemnation Property shall be assigned by Seller to Purchaser
at the Closing and there shall be no reduction in the Purchase Price.

7.2 Casualty. Seller assumes all risks and liability for damage to or injury
occurring to the Property by fire, storm, accident, or any other casualty or
cause until the Closing has been consummated. If any of the self storage
facilities comprising the Property (herein, the “Casualty Property”) suffers any
damage in an amount equal to or in excess of Seventy Five Thousand and no/100
Dollars ($75,000.00) prior to the Closing from fire or other casualty, Purchaser
may either at or prior to Closing (a) terminate this Agreement with respect to
the Casualty Property, in which event (i) the allocable portion of the Deposit
for the Casualty Project, as set forth on Schedule “C” attached hereto (together
with all interest accrued thereon), shall be refunded to Purchaser, without the
consent or joinder of Seller being required and notwithstanding any contrary
instructions which might be provided by Seller, (ii) the parties shall proceed
to Closing with respect to the remainder of the Property, with the Purchase
Price being reduced by the portion of the Purchase Price allocable to the
Casualty Property, as set forth on Schedule “C” attached hereto, and (c) neither
party shall have any further right or obligation hereunder with respect to the
Casualty Property, other than the Surviving Obligations relating thereto, or
(b) consummate the Closing with respect to all of the Property, in which latter
event all of Seller’s right, title and interest in and to the proceeds of any
insurance covering such damage, including any and all rent loss insurance
proceeds relating to the period from and after the Closing Date, shall be
assigned by Seller to Purchaser at the Closing and Purchaser shall receive a
credit against the Cash Portion at Closing in an amount equal to the sum of
(i) Seller’s deductible under its insurance policy and (ii) the amount of any
uninsured or underinsured loss. If any of the self storage facilities comprising
the Property suffers any damage in an



--------------------------------------------------------------------------------

amount less than Seventy Five Thousand and no/100 Dollars ($75,000.00) prior to
the Closing, Purchaser agrees that it will consummate the Closing with respect
to all of the Property and accept the assignment of the proceeds of any
insurance covering such damage, including any and all rent loss insurance
proceeds relating to the period from and after the Closing Date (plus receive a
credit against the Cash Portion in an amount equal to the sum of (i) Seller’s
deductible under its insurance policy and (ii) the amount of any uninsured or
underinsured loss) and there shall be no other reduction in the Purchase Price.

8.

DEFAULT

8.1 Breach by Seller. In the event that Seller shall fail to consummate this
Agreement for any reason, except Purchaser’s default or a termination of this
Agreement by Purchaser or Seller pursuant to a right to do so under the
provisions hereof, Purchaser shall be entitled, as its sole and exclusive
remedies, at law or in equity, to either (i) terminate this Agreement and
receive a refund of the Earnest Money, in which event neither Seller nor
Purchaser shall have any further right or obligation hereunder other than the
Surviving Obligations, (ii) pursue the remedy of specific performance of
Seller’s obligations under this Agreement, or (iii) receive a refund of the
Earnest Money, and pursue an action to recover Purchaser’s actual damages from
Seller, including any and all actual damages incurred directly or indirectly by
Purchaser and/or any affiliate of Purchaser in connection with the transaction
contemplated by this Agreement.

8.2 Breach by Purchaser. If Purchaser fails to consummate this Agreement for any
reason, except Seller’s default or a termination of this Agreement by Purchaser
or Seller pursuant to a right to do so under the provisions hereof, Seller, as
its sole and exclusive remedy, may terminate this Agreement and thereupon shall
be entitled to receive the Earnest Money as liquidated damages (and not as a
penalty). Seller and Purchaser have made this provision for liquidated damages
because it would be difficult to calculate, on the date hereof, the amount of
actual damages for such breach, and Seller and Purchaser agree that the Earnest
Money represents a reasonable forecast of such damages.

8.3 Notice and Cure. In the event of a default by Seller or Purchaser under this
Agreement, the non-defaulting party shall provide the defaulting party with
notice and ten (10) days to cure such default, prior to pursuing any remedies
available with respect to such default; provided, however, that (i) no such
notice and cure shall be provided with respect to a party’s default in failing
to timely close, or with respect to any party’s anticipatory breach of this
Agreement, and (ii) in no event shall any such notice and cure period result in
an extension of the Closing Date.

9.

MISCELLANEOUS

9.1 Notices. All notices, demands and requests which may be given or which are
required to be given by either party to the other, and any exercise of a right
of termination provided by this Agreement, shall be in writing and shall be
deemed effective either: (a) on the date personally delivered to the address
below, as evidenced by written receipt therefor, whether or not actually
received by the person to whom addressed; (b) on the third (3rd) business day
after being sent, by certified or registered mail, return receipt requested,
addressed to the intended recipient at the address specified below; (c) on the
first business day after being deposited into the custody of a nationally
recognized overnight delivery service such as Federal Express Corporation,
addressed to such party at the address specified below, or (d) on the date
delivered by facsimile to the respective numbers specified below, provided
confirmation of facsimile is received and further provided any such facsimile
notice shall be sent by one of the other permitted methods of providing notice
on the next succeeding business day. For purposes of this Section 9.1, the
addresses of the parties for all notices are as follows (unless changed by
similar notice in writing given by the particular party whose address is to be
changed):



--------------------------------------------------------------------------------

If to Seller:

    

Benjamin L. Brown

1600 Broadway

Suite 1490

Denver, CO 80202

Tel: (303) 830-7379

Fax: (303) 830-7847

with a copy to:

    

S. Kirk Ingebretsen

Sander Ingebretsen & Wake, P.C.

1660 17th Street, Suite 450

Denver, CO 80202

Tel: (303) 285-5300

Fax: (303) 285-5301

If to Purchaser:

    

Strategic Storage Opportunities, LLC

111 Corporate Drive, Suite 120

Ladera Ranch, CA 92694

Attn: H. Michael Schwartz

Tel: (949) 429-6600

Fax: (949) 429-6606

with copies to:

    

SSTI Acquisitions, LLC

8235 Douglas Ave. #815

Dallas, TX 75225

Attn: Wayne Johnson

Tel: (214) 217-9797

Fax: (214) 217-9798;

 

and

 

Mastrogiovanni Mersky & Flynn, P.C.

2001 Bryan Street, Suite 1250

Dallas, Texas 75201

Attn: Charles Mersky, Esq.

Tel: (214) 922-8800

Fax: (214) 922-8801

If to Escrow Agent:

    

Republic Title of Texas, Inc.

2626 Howell Street

10th Floor

Dallas, Texas 75204

Attn: Jennifer Haden

Tel: (214) 754-7750

Fax: (214) 303-0935

9.2 Real Estate Commissions. Pursuant to a separate written agreement, Seller
has agreed to pay Argus Self Storage Sales Network (“Broker”) a real estate
commission upon consummation of the transaction contemplated by this Agreement.
Except for Seller’s agreement with Broker, Seller and Purchaser hereby represent
and warrant to each other that neither such party has authorized any broker or



--------------------------------------------------------------------------------

finder to act on such party’s behalf in connection with the sale and purchase
hereunder and neither Seller nor Purchaser has dealt with any broker or finder
purporting to act on behalf of any other party. Purchaser agrees to indemnify,
defend and hold Seller harmless from and against any and all claims, losses,
damages, costs or expenses of any kind or character arising out of or resulting
from any agreement, arrangement or understanding alleged to have been made by
Purchaser or on Purchaser’s behalf with any broker or finder in connection with
this Agreement or the transaction contemplated hereby. Seller agrees to
indemnify, defend and hold Purchaser harmless from and against any and all
claims, losses, damages, costs or expenses of any kind or character arising out
of or resulting from any agreement, arrangement or understanding alleged to have
been made by Seller or on Seller’s behalf with any broker or finder in
connection with this Agreement or the transaction contemplated hereby, including
Broker. Notwithstanding anything to the contrary contained herein, this
Section 9.2 shall survive the Closing or any earlier termination of this
Agreement.

9.3 Entire Agreement. This Agreement embodies the entire agreement between the
parties relative to the subject matter hereof, and there are no oral or written
agreements between the parties, nor any representations made by either party
relative to the subject matter hereof, which are not expressly set forth herein.

9.4 Amendment. This Agreement may be amended only by a written instrument
executed by the party or parties to be bound thereby.

9.5 Headings. The captions and headings used in this Agreement are for
convenience only and do not in any way limit, amplify, or otherwise modify the
provisions of this Agreement.

9.6 Time of Essence. Time is of the essence of this Agreement; however, if the
final date of any period which is set out in any provision of this Agreement
falls on a Saturday, Sunday or legal holiday under the laws of the United States
or the States of North Carolina and South Carolina, then, in such event, the
time of such period shall be extended to the next day which is not a Saturday,
Sunday or legal holiday.

9.7 Governing Law. This Agreement shall be governed by the laws of the States of
North Carolina and South Carolina, as concerns the Properties located in each
such state, and by the laws of the United States pertaining to transactions in
such States.

9.8 Successors and Assigns; Assignment. Purchaser may not assign this Agreement
without Seller’s prior written consent which Seller cannot unreasonably withhold
or delay, and any attempted assignment in violation of this Section shall be
void. This Agreement shall bind and inure to the benefit of Seller and Purchaser
and their respective heirs, executors, administrators, personal and legal
representatives, successors and permitted assigns. Notwithstanding anything
contained in this Agreement to the contrary, Purchaser shall be entitled to
assign this Agreement, without Seller’s consent, to (i) an affiliate of
Purchaser, (ii) an entity in which Strategic Storage Operating Partnership II,
L.P., a Delaware limited partnership and/or Strategic Storage Trust II, Inc., a
Maryland corporation, has a direct or indirect ownership interest, (iii) a real
estate investment trust of which Purchaser or an affiliate of Purchaser is the
external advisor, or (iv) a Delaware statutory trust of which Purchaser or an
affiliate of Purchaser is the signatory trustee (any such party being herein
called a “Permitted Assignee”); provided, however, that, until the consummation
of the Closing, no such assignment shall release or relieve Purchaser of any
liability hereunder. Additionally, Purchaser further shall have the right to
assign its rights under this Agreement to acquire each of the self storage
facilities comprising the Property to separate Permitted Assignees.



--------------------------------------------------------------------------------

9.9 Invalid Provision. If any provision of this Agreement is held to be illegal,
invalid or unenforceable under present or future laws, such provision shall be
fully severable; this Agreement shall be construed and enforced as if such
illegal, invalid or unenforceable provision had never comprised a part of this
Agreement; and, the remaining provisions of this Agreement shall remain in full
force and effect and shall not be affected by such illegal, invalid, or
unenforceable provision or by its severance from this Agreement.

9.10 Attorneys’ Fees. In the event it becomes necessary for either party hereto
to file suit to enforce this Agreement or any provision contained herein, the
party prevailing in such suit shall be entitled to recover, in addition to all
other remedies or damages, as provided herein, its reasonable attorneys’ fees
incurred in such suit.

9.11 Multiple Counterparts. This Agreement may be executed in a number of
identical counterparts which, taken together, shall constitute collectively one
agreement; in making proof of this Agreement, it shall not be necessary to
produce or account for more than one such counterpart with each party’s
signature. Facsimile and/or electronic signature pages shall be effective for
purposes of this Section 9.11.

9.12 Effective Date. For purposes of this Agreement, the “Effective Date” shall
mean the later of the dates that this Agreement has been executed by Seller and
Purchaser, as indicated on the signature page hereof.

9.13 Exhibits. The following schedules, exhibits and other documents are
attached to this Agreement and incorporated herein by this reference and made a
part hereof for all purposes:

 

  (a) Schedule A, List of Due Diligence Documents

 

  (b) Schedule B, Cellular Tower Leases and Billboard Leases

 

  (c) Schedule C, Allocation of Purchase Price and Earnest Money

 

  (d) Schedule D, List of Seller Entities

 

  (e) Schedule E, List of Lien Instruments

 

  (f) Schedule F, Loan Documents

 

  (g) Exhibit A-1, the legal description of Parcel One

 

  (h) Exhibit A-2, the legal description of Parcel Two

 

  (i) Exhibit A-3, the legal description of Parcel Three

 

  (j) Exhibit A-4, the legal description of Parcel Four

 

  (k) Exhibit A-5, the legal description of Parcel Five

 

  (l) Exhibit B, the forms of the Deeds

 

  (m) Exhibit C, the form of the Assignment

 

  (n) Exhibit D, List of Personal Property



--------------------------------------------------------------------------------

  (o) Exhibit E, List of Contracts

 

  (p) Exhibit F, Rent Rolls

 

  (q) Exhibit G, Letter of Representation

9.14 No Recordation. Seller and Purchaser hereby acknowledge that neither this
Agreement nor any memorandum or affidavit thereof shall be recorded in the
public records of any county.

9.15. Tax-Deferred Exchange. Each party will, upon request by the other party,
cooperate as reasonably required to assist the other party in facilitating a
tax-deferred exchange. Notwithstanding the foregoing, neither party will be
required to undertake or incur any liabilities or obligations or expend any sums
of money in connection with a proposed tax-free exchange for the benefit of the
other party.

9.16 Confidentiality. Seller and Purchaser hereby covenant and agree that, at
all times after the Effective Date and continuing after the Closing, unless
consented to in writing by the other party (which consent may be granted or
withheld in the sole discretion of the party whose consent is being requested),
no press release or other public disclosure concerning this transaction shall be
made by or on behalf of Seller or Purchaser, and each party agrees to use best
efforts to prevent disclosure of this transaction by any third party.
Notwithstanding the foregoing, (i) each party shall be entitled to make
disclosures concerning this Agreement and materials provided hereunder to its
lenders, attorneys, accountants, employees, agents and other service
professionals as may be reasonably necessary in furtherance of the transactions
contemplated hereby, (ii) Purchaser shall be entitled to make disclosures
concerning this transaction and materials provided hereunder to its potential
debt and equity sources, and (iii) each party shall be entitled to make such
disclosures concerning this Agreement and materials provided hereunder as may be
necessary to comply with any court order or directive of any applicable
governmental authority. The provisions of this Section 9.16 shall survive
Closing or any termination of this Agreement.

9.17 Independent Consideration. Contemporaneously with the execution hereof,
Purchaser shall deliver to Seller the sum of One Hundred and no/100 Dollars
($100.00), representing independent consideration for the Approval Period and
Purchaser’s right to terminate this Contract during the Approval Period pursuant
to the provisions hereof.

9.18 As-Is. Notwithstanding anything to the contrary contained in this
Agreement, but subject to Seller’s representations and warranties set forth in
this Agreement and in the documents to be executed by Seller at Closing,
Purchaser shall acquire the Property from Seller at Closing in its then “as-is,
where is” condition, without any other representations or warranties from
Seller, express or implied, including any warranty of merchantability,
habitability or fitness for a particular purpose.

9.19 Non-Competition. Seller shall deliver a non-compete agreement (the
“Non-Compete Agreement”) to Purchaser at Closing in form and content
satisfactory to Purchaser. The Non-Compete Agreement shall provide that neither
Seller nor any of its principals, partners, members, managers, directors,
officers, shareholders and/or affiliates may directly or indirectly develop,
own, lease, manage or operate a self storage facility for a period of three
(3) years subsequent to the Closing within a two and one half (2-1/2) mile
radius of any of the self storage facilities comprising the Property.

9.20 Cooperation with Purchaser’s Auditors and SEC Filing Requirements.

A. From the Effective Date through and including seventy five (75) days after
the Closing Date, Seller shall provide to Purchaser (at Purchaser’s expense)
copies of, or shall provide



--------------------------------------------------------------------------------

Purchaser access to, the books and records with respect to the ownership,
management, maintenance and operation of the Property and shall furnish
Purchaser with such additional information concerning the same as Purchaser
shall reasonably request and which is in the possession or control of Seller,
or any of its affiliates, agents, or accountants, to enable Purchaser
(or Strategic Storage Holdings, LLC or its affiliates), to file its or their
Form 8-K, if, as and when such filing may be required by the Securities and
Exchange Commission (“SEC”). At Purchaser’s sole cost and expense, Seller shall
allow Purchaser’s auditor (CohnReznick LLP or any successor auditor selected by
Purchaser) to conduct an audit of the income statements of the Property for the
calendar year prior to Closing (or to the date of Closing) and the two (2) prior
years, and shall cooperate (at no cost to Seller) with Purchaser’s auditor in
the conduct of such audit. In addition, Seller agrees to provide to Purchaser’s
auditor a letter of representation substantially in the form attached hereto as
Exhibit “G”, and, if requested by such auditor, historical financial statements
for the Property, including income and balance sheet data for the Property,
whether required before or after Closing. Without limiting the foregoing,
(i) Purchaser or its auditor may audit Seller’s operating statements of the
Property, at Purchaser’s expense, and Seller shall provide such documentation as
Purchaser or its auditor may reasonably request in order to complete such audit,
(ii) Seller shall furnish to Purchaser such financial and other information as
may be reasonably required by Purchaser to make any required filings with the
SEC or other governmental authority; provided, however, that the foregoing
obligations of Seller shall be limited to providing such information or
documentation as may be in the possession of, or reasonably obtainable by,
Seller, or its agents and accountants, at no cost to Seller, and in the format
that Seller (or its affiliates, agents or accountants) have maintained such
information, and (iii) Seller and Purchaser acknowledge and agree that the
letter of representation to be delivered by Seller to Purchaser substantially in
the form attached hereto as Exhibit “G” is not intended to expand, extend,
supplement or increase the representations and warranties made by Seller to
Purchaser pursuant to the terms and provisions of this Agreement or to expose
Seller to any risk of liability to third parties. The provisions of this
Section 9.20 shall survive Closing.

B. Although the Representation Letter is premised upon Seller utilizing
generally accepted accounting principles (“GAAP”), Seller has informed Purchaser
that Seller’s books and records are not kept in accordance with GAAP, but rather
use the modified cash and accrual basis method of accounting. Inasmuch as the
Representation Letter requires that Seller’s books and records be kept in
accordance with GAAP, Purchaser has agreed, at its expense, to have its auditors
convert Seller’s books and records to GAAP, prior to Seller executing the
Representation Letter, and Seller agrees to so execute the Representation Letter
following the conversion of its books and records to GAAP by Purchaser’s
auditors.

9.21 Force Majeure. Notwithstanding anything herein to the contrary, Purchaser
shall not be liable in damages to Seller and Seller shall not have a right to
terminate this Agreement for delay or default in performing hereunder by
Purchaser if such delay or default is caused by government restriction, wars,
insurrections and/or mechanical, electronic, or communication failure. No other
event shall be deemed an event of “force majeure” for purposes of this
Agreement. Notwithstanding any event of force majeure as defined in this
Section 9.21, however, neither the Approval Period, the time within which the
Lender Approval Conditions must occur, nor the Closing Date shall be deemed
extended more than thirty (30) days due to an event of force majeure.

[Remainder of page intentionally left blank and signature page to follow]



--------------------------------------------------------------------------------

Executed to be effective as of the Effective Date.

 

SELLER:

Flagship Properties III, LLC,

a Delaware limited liability company

By:

 

/s/ James E. Powers

Name:

  James E. Powers

Title:

  Manager and Member

Date:

  January 21, 2014

 

PURCHASER:

Strategic Storage Opportunities, LLC,

a Delaware limited liability company

By:

 

/s/ H. Michael Schwartz

Name:

  H. Michael Schwartz

Title:

  President

Date:

  January 16, 2014

The undersigned Escrow Agent hereby acknowledges receipt of (i) a fully executed
copy of this Agreement on the 21st day of January, 2014, and (ii) the Two
Hundred Thousand and no/100 Dollar ($200,000.00) earnest money deposit on the
22nd day of January, 2014, and agrees to hold and dispose of the Earnest Money
in accordance with the provisions of this Agreement. The Escrow Agent further
agrees to strictly comply with the provisions of this Agreement concerning
disposition of the Earnest Money. Seller and Purchaser hereby designate the
Escrow Agent as the “Real Estate Reporting Person” with respect to the
transaction contemplated by this Agreement, for purposes of compliance with
Section 6045(e) of the Tax Reform Act of 1986, as amended, and the Escrow Agent,
by its execution below, hereby accepts such designation.

 

ESCROW AGENT:

Republic Title of Texas, Inc.

By:

 

/s/ Jennifer Holden

Name:

  Jennifer Holden

Title:

  Vice President